Exhibit 10.38

AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDMENT NO. 3 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT, dated as of
December 24, 2014 (the “Amendment”) is made pursuant to that certain Third
Amended and Restated Loan Agreement dated as of February 17, 2012 (as amended,
modified or supplemented from time to time, the “Agreement”), among JARDEN
RECEIVABLES, LLC, a Delaware limited liability company, as Borrower (the
“Borrower”), JARDEN CORPORATION, a Delaware corporation, as Servicer (the
“Servicer”), SUNTRUST BANK, a Georgia banking corporation (together with its
successors and permitted assigns, “SunTrust Bank”), as a Lender, PNC BANK,
NATIONAL ASSOCIATION, a national banking association, (together with its
successors and permitted assigns, “PNC”), as a Lender, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (together with its
successors and permitted assigns, “Wells Fargo” and, together with SunTrust Bank
and PNC, the “Lenders” and each individually a “Lender”), as a Lender, and
SUNTRUST ROBINSON HUMPHREY, Inc., a Tennessee corporation, as agent and
administrator for the Lenders (the “Administrator”).

W I T N E S S E T H :

WHEREAS, the Borrower, the Servicer, the Administrator and the Lenders have
previously entered into and are currently party to the Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

Section 1. Defined Terms. Unless otherwise amended by the terms of this
Amendment, terms used in this Amendment shall have the meanings assigned in the
Agreement.

Section 2. Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 below, the Agreement shall be and hereby is amended as
follows:

2.1. The defined term “Aggregate Eligible Balance” appearing in Section 1.1 of
the Agreement is hereby amended and restated in its entirety and as so amended
and restated shall read as follows:

“Aggregate Eligible Balance” means, on any date of determination, with respect
to all Eligible Receivables, the aggregate Unpaid Balance of all Eligible
Receivables at such time.

2.2. The defined term “Defaulting Lender” appearing in Section 1.1 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances or participations in L/C Obligations required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (ii) has otherwise failed to pay over to the Administrator or any
other Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless such amount is the subject of a good
faith dispute, (iii) has notified the Borrower, the Administrator or any other
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply or has failed to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits or is obligated to extend credit, or (iv) has become or is insolvent or
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

2.3. The defined term “Net Receivables Balance” appearing in Section 1.1 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

“Net Receivables Balance” means, for any Calculation Period, (i) the Aggregate
Eligible Balance at such time, minus (ii) the sum of (A) the Excess
Concentration Amount for all Obligors at such time plus (B) the Excess Foreign
Concentration Amount at such time plus (C) the Excess Extended Term A
Concentration Amount at such time plus (D) the Excess Extended Term B
Concentration Amount at such time plus (E) the Excess Government Concentration
Amount plus (F) the Contractual Dilution Reserve Amount.

2.4. The defined term “Pro Rata Share” appearing in Section 1.1 of the Agreement
is hereby amended and restated in its entirety and as so amended and restated
shall read as follows:

“Pro Rata Share” means, with respect to a Lender, the percentage obtained by
dividing such Lender’s Commitment by the aggregate Commitments of all Lenders.

2.5. The defined term “Required Lenders” appearing in Section 1.1 of the
Agreement is hereby amended and restated in its entirety and as so amended and
restated shall read as follows:

“Required Lenders” means the Lenders representing an aggregate of more than 66
2/3% of (a) prior to the Commitment Termination Date, the aggregate Commitments
of the Lenders then in effect and (b) after the Commitment Termination Date, the
aggregate Credit Exposure; provided that in no event shall Required Lenders
include fewer than two (2) unaffiliated Lenders at any time when there are two
(2) or more unaffiliated Lenders.



--------------------------------------------------------------------------------

2.6. The following defined terms appearing in Section 1.01 of the Agreement are
hereby removed in their entirety: “Delayed Funding Date,” “Delayed Funding
Lender,” “Delayed Funding Notice,” and “Delayed Loan Amount.”

2.7. The following defined term “Contractual Dilution Reserve Amount” is added
to Section 1.1 of the Agreement and shall read as follows:

“Contractual Dilution Reserve Amount” means, for any Calculation Period, either
(i) the sum of the highest amount of Contractual Dilution that has occurred with
respect to Eligible Receivables owned by the Borrower during any of the most
recently ended 12 calendar months for each individual Originator or (ii) such
other amount as is reasonably determined by the Lenders upon written notice to
the Servicer.

2.8. Section 2.2 to the Agreement is hereby amended and restated in its entirety
and as so amended and restated shall read as follows:

Section 2.2. Borrowing Procedures.

Borrowing Requests. The Borrower (or the Servicer on its behalf) may request an
Advance hereunder by delivering a Borrowing Request to the Administrator and
each Lender not later than 2:00 p.m. (Atlanta time), one (1) Business Days prior
to the proposed date of such borrowing (the “Borrowing Date”). Each Borrowing
Request given by the Borrower (or the Servicer on its behalf) pursuant to this
Section 2.2 shall be irrevocable and binding on the Borrower. Any request for an
Advance also may be given by telephone, provided that it is promptly confirmed
by facsimile transmission of a signed Borrowing Request or by electronic mail
message attaching a portable data format or “.pdf” file containing an image of
the signed Borrowing Request.

2.9. Section 2.3 to the Agreement is hereby amended and restated in its entirety
and as so amended and restated shall read as follows:

Section 2.3. Funding. Subject to the satisfaction of the conditions precedent
set forth in Article VII with respect to such Advance and the limitations set
forth in Section 2.1, each Lender shall make the proceeds of its Loan comprising
its Pro Rata Share of such requested Advance available to the account specified
in the Borrowing Request in immediately available funds on the proposed
Borrowing Date. Each borrowing shall be on a Business Day and shall be in an
aggregate amount of at least $1,000,000.



--------------------------------------------------------------------------------

2.10. Section 2.10(b) to the Agreement is hereby amended and restated in its
entirety and so amended and restated shall read as follows:

2.10 (b) Replacement of Lenders. If any Lender requests compensation under
Section 6.1, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 6.3, or if any Lender is a Defaulting Lender hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrator, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 13.1), all of its interests, rights and obligations under
this Agreement and the Transaction Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) such Lender shall have received payment of an amount equal to its Credit
Exposure, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);

(ii) in the case of any such assignment resulting from a claim for compensation
under Section 6.1 or payments required to be made pursuant to Section 6.3, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(iii) such assignment does not conflict with applicable law.

2.11. Schedule 8.12 to the Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as set forth on Exhibit A
attached hereto.

Section 3. Conditions Precedent to Amendment. This Amendment shall become
effective and be deemed effective as of the date first written above (the
“Amendment Effective Date”) upon the satisfaction of the following conditions
precedent:



--------------------------------------------------------------------------------

(a) The Borrower, the Servicer, the Administrator, and each Lender shall have
executed and delivered this Amendment.

(b) The Administrator shall have received a duly executed Reaffirmation, Consent
and Acknowledgment of the Performance Undertaking in the form attached hereto.

(c) The Administrator shall have received such other agreements, instruments,
documents, certificates, and opinions as the Administrator may reasonably
request.

Section 4. Agreement in Full Force and Effect/Effectiveness of Amendment. Except
as expressly set forth herein, all terms and conditions of the Agreement, as
amended, shall remain in full force and effect. Upon the effectiveness of this
Amendment, (i) Borrower and Servicer each hereby reaffirms all covenants,
representations and warranties made by it in the Agreement to the extent the
same are not amended hereby and agrees that all such covenants, representations
and warranties shall be deemed to have been remade as of the Amendment Effective
Date (except for those representations and warranties that are expressly made
only as of a different date, which representations and warranties shall be
correct as of the date made) and (ii) each reference in the Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be, and any references to the Agreement in any other document, instrument or
agreement executed and/or delivered in connection therewith shall mean and be, a
reference to the Agreement as amended hereby.

Section 5. Execution in Counterparts, Effectiveness. This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
executed by the parties hereto and be deemed an original and all of which shall
constitute together but one and the same agreement. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 6. Governing Law. This Amendment shall be construed in accordance with
the laws of the State of New York, without reference to conflict of law
principles, and the obligations, rights and remedies of the parties hereunder
shall be determined in accordance with the laws of the State of New York.

[SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to Third
Amended and Restated Loan Agreement to be executed and delivered by their duly
authorized officers as of the date hereof.

 

JARDEN RECEIVABLES, LLC, as Borrower

By:

Sunbeam Products, Inc. Its: manager and sole member

 

By: /s/ John E. Capps Name: John E. Capps Title: Vice President

 

JARDEN CORPORATION, as Servicer By: /s/ John E. Capps Name: John E. Capps Title:
Executive Vice President –Administration, General Counsel and Secretary



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., as     Administrator By:   /s/ Emily Shields  
Name:   Emily Shields   Title:   Director

 

SUNTRUST BANK, as Lender By:   /s/ Emily Shields   Name:   Emily Shields  
Title:   Director



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Lender By:  
/s/ Ryan C. Tozier   Name:   Ryan C. Tozier   Title:   Vice President



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender By:   /s/ Robyn Reeher   Name:   Robyn
Reeher   Title:   Vice President



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Jarden Corporation, heretofore executed and delivered to the
Administrator a Performance Undertaking dated August 24, 2006. The undersigned
hereby acknowledges and consents to Amendment No. 3 to Third Amended and
Restated Loan Agreement dated as of the date hereof, and confirms that its
Performance Undertaking, and all obligations of the undersigned thereunder,
remains in full force and effect. The undersigned further agrees that the
consent of the undersigned to any other amendment or modification to the
Agreement or any of the Loan Documents referred to therein (each as existing on
the date hereof) shall not be required as a result of this consent having been
obtained. The undersigned acknowledges that the Administrator and the Lenders
are relying on the assurances provided herein in entering into the Amendment set
forth above and maintaining credit outstanding to the Borrower.

Dated as of December 24, 2014.

 

JARDEN CORPORATION By:   /s/ John E. Capps   Name:   John E. Capps   Title:  
Executive Vice President –Administration, General Counsel and Secretary